Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/4/2022 has been entered.
	Claims 1 and 3-23 are pending in this application.
The requirement to elect a single invention under lack of unity as set forth in the Office action of 10/13/2021 and Applicant’s election without traverse of 12/3/2021 carry over in this RCE.  Accordingly, claims 8-20 remain withdrawn from further consideration as being directed to non-elected subject matter.  Claims 1, 3-7 and 21-23 will presently be examined. 
Terminal Disclaimer – not entered
The terminal disclaimers filed on 11/4/2022 disclaiming the terminal portion of (i) any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,206,828 and (ii) any patent granted on this application which would extend beyond the expiration date of any patent granted on pending Application 16/610,124 have been reviewed and are NOT accepted.


The terminal disclaimers do not comply with 37 CFR 1.321 because:
This application was filed on or after September 16, 2012.  The person who signed the terminal disclaimer is not the applicant, the patentee or an attorney or agent of record. See 37 CFR 1.321(a) and (b).  Applicant Data Sheet does not establish power of attorney. 37 CFR 1.76 (b)(4).  
Withdrawn grounds of rejection
The outstanding ground of rejection of claims 1-2 and 21-23 under 35 USC 103  is withdrawn in view of the claim amendments and arguments filed on 11/4/2022.  
The outstanding statutory type provisional double patenting ground of rejection of claim 1 under 35 USC 101 is withdrawn in view of the amendment to claim 1 filed on 11/4/2022.
Maintained/Applied grounds of rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5, and 21-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, and 18-19 of copending Application No. 16/610,124 (reference application) in view of WO 2016/122802.  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
The reference application claims a synergistic mixture of a compound of formula I (same as in the instant claims) and difenoconazole (reference application claim 1).  In the reference application claims, the ratio of compound of formula I to difenoconazole substantially overlaps (reference application claim 5 vs. instant claim 5).  Reference application 18 is directed to a method of controlling fungal attack by applying said synergistic mixture of compound of formula I and difenoconazole.  Reference application claim 19 is directed to a synergistic composition comprising said mixture and an agriculturally acceptable carrier.  
WO 2016/122802 teaches the compound of formula I and its fungicidal mixture with difenoconazole wherein the mixture ratio can range from 1:100 to 100:1.  Compound of formula I (compound 145 in the document) is disclosed to have activity against wheat leaf blotch, Zymoseptoria tritici (Example A, paragraphs 105-107; see also pages 455-456 in view of page 463, LV activity of compound 145).  Application to the plant, foliage of the plant, soil, and area adjacent to the plant is disclosed (claims 29-30; paragraphs 26, 28, 43).  
The reference application does not explicitly disclose the about 2:1 to 1:2 ratio of compound of formula I to difenoconazole (instant claim 5).  However, claim 5 of the reference application recites a ratio of about 5:1 to about 1:1.6, so the ratio range of the instant claims is fairly suggested, particularly in view of WO 2016/122802.  The claims of the reference application are directed to synergistic fungicidal mixtures, so synergistic result would have been expected.   
For these reasons, the ordinary skilled artisan would have recognized that the instant claimed invention is an obvious variation of the invention set forth in the reference application claims.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Claims 1, 4, 6, and 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 13-14 of U.S. Patent No. 11,206,828 in view of WO 2016/122802.  
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.  
	Patented claims 1-2 encompass a synergistic mixture of the compound of same formula I and at least one additional fungicide, which includes epoxiconazole and prothioconazole.  Patented claim 3 recites a ratio of compound of formula I to epoxiconazole of about 16:1, and patented claim 4 recites a ratio of compound of formula I to prothioconazole of about 1:1.  Patented claim 13 is directed to control of the pathogen that is the causal agent of barley scald, and patented claim 14 is directed to a synergistic, fungicidal composition comprising the fungicidal mixture and an agriculturally acceptable carrier.  
WO 2016/122802 teaches the compound of formula I and its fungicidal mixture with prothioconazole or epoxiconazole wherein the mixture ratio can range from 1:100 to 100:1.  Compound of formula I (compound 145 in the document) is disclosed to have activity against wheat leaf blotch, Zymoseptoria tritici (Example A, paragraphs 105-107; see also pages 455-456 in view of page 463, LV activity of compound 145).  Application to the plant, foliage of the plant, soil, and area adjacent to the plant is disclosed (claims 29-30; paragraphs 26, 28, 43).  
	The patented claims do not specifically recite a 1:6.4 to 1:52 ratio of compound of formula I to prothioconazole or 4:1 to 1:2 ratio of compound of formula I to epoxiconazole.  However, WO 2016/122802 is suggestive of a ratio within 1:100 to 100:1, so the ratios of instant claims 4 and 6 are suggested.  Patented claims are directed to synergistic fungicidal mixtures, so synergistic data of the instant specification would have been expected in view of the patented claim disclosure. 
The patented claims also do not explicitly recite control of causal agent of leaf blotch of wheat, Zymoseptoria tritici, as set forth in instant claim 21, but instant claim 21 is directed to the mixture and the mixture of the patented claims is substantially the same (same formula I + epoxiconazole or prothioconazole) – so the same activity would necessarily be present.   
	For these reasons, the ordinary skilled artisan in this field would have recognized that the claimed invention is an obvious variation of the invention set forth in the patented claims.   
Claims 3 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
For the foregoing reasons, no claim can be allowed at this time.  
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN PAK whose telephone number is (571)272-0620.  The Examiner can normally be reached on Monday to Friday from 8:30 AM to 5 PM.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's SPE, Fereydoun Sajjadi, can be reached on (571)272-3311.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/JOHN PAK/Primary Examiner, Art Unit 1699